Citation Nr: 0200046	
Decision Date: 01/02/02    Archive Date: 01/11/02

DOCKET NO.  99-10 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for schizoaffective 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran had active service from May 1969 to August 1970.  

The current appeal arose from a January 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  The RO denied entitlement to service 
connection for a schizoaffective disorder.  

In August 2000 the Board of Veterans' Appeals (Board) 
remanded the case to the RO for further development.  

In February 2001 the RO affirmed the determination previously 
entered.

The case has been returned to the Board for further appellate 
review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000 the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, 114 Stat. 2096, 2099-2100 (2000), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 21, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is also of the opinion that the new duty to assist 
law has expanded VA's duty to assist (e.g., by providing 
specific and expanded provisions pertaining to the duty to 
notify), and is therefore more favorable to the veteran.  
Therefore, the amended duty to assist law applies.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-45,632 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159).  

The veteran has identified VA and private medical evidence in 
support of his claim.  This includes inpatient and outpatient 
medical treatment at the Houston, Texas VA Medical Center.  A 
review of the evidence shows the RO has not obtained all of 
these records.  The RO obtained various outpatient records 
dated between March 1987 and April 1992.  These records refer 
to other medical treatment, which records have not been 
obtained.  

There is evidence showing the veteran was hospitalized from 
December 1986 to February 1987 and November 1991 to January 
1992, but the clinical records were not obtained.  An April 
2001 statement from a VA physician indicates that the veteran 
has received previous VA medical treatment during the past 
several years.  These records have not been obtained.  

The evidence includes a July 1995 statement from one of the 
veteran's former treating physicians.  The physician stated 
that he had regularly treated the veteran for bipolar 
disorder from 1977 to 1991, and in February 1995.  None of 
these treatment records has been obtained.  This letter also 
refers to a prior VA hospital admission.  These records have 
not been obtained.  

There is evidence of record showing the veteran was either 
treated at or hospitalized at several private medical 
facilities.  This includes Bayshore Medical Center.  The 1990 
hospitalization report from that facility refers to several 
prior hospitalizations at that facility.  These records were 
not obtained.  During the December 1997 VA examination the 
examiner specifically noted that the veteran was receiving 
psychiatric care at Secure Horizons.  These records were not 
obtained.  38 U.S.C.A. § 5103A(b) & (c) (West Supp. 2001); 
see also 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(1) & (2).  

The December 1997 VA examination establishes that the 
veteran's current medical diagnosis is schizoaffective 
disorder.  The VA physician also diagnosed the veteran with 
schizotypal personality.  In rendering a medical opinion on 
the cause of the veteran's mental disorder, the VA physician 
opined that this is a constitutional disorder that would have 
occurred in this veteran at the same age no matter what his 
circumstances.  The physician also stated that it is most 
likely that the veteran was using drugs during his early 
adulthood and adolescence to mask his psychiatric symptoms.  
Finally, the physician stated that the drug use is not likely 
to have been the cause of a psychotic illness that has been 
persistent for nearly thirty years.  This opinion requires 
clarification.  Consequently, a VA medical opinion is 
required to satisfy the duty to assist since the record does 
not contain sufficient evidence to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,631 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)(4)).  


On remand, the RO should consider whether any additional 
notification or development action is required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); see also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  

Under the circumstances the case is REMANDED for the 
following action:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

In this regard, the RO should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records referable to treatment 
of the claimed disabilities at issue on 
appeal.  As stated in the body of the 
remand, there is currently VA and non-VA, 
inpatient and outpatient treatment 
records that have not been obtained.  

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  38 U.S.C.A. 
§ 5103A(b), (c) (West Supp. 2001)); 66 
Fed. Reg. 45,620, 45,630-45,631 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
hospitalization and treatment reports, 
and all records referable to non-VA or 
private treatment at the Bayshore Medical 
Center and Secure Horizons.  All 
information which is not duplicative of 
evidence already received should be 
associated with the claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C.A § 5103A(b)(2)); 
66 Fed. Reg. 45,620, 45,631 (to be 
codified at 38 C.F.R. § 3.159(e)).  

3.  The RO should schedule the veteran 
for a VA mental disorders examination by 
an appropriate medical specialist to 
include on a fee basis if necessary to 
determine the nature and etiology of the 
veteran's current mental disorder(s).  
The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  

The examiner must annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examination(s).  

The examiner should conduct any further 
indicated special studies.  

If the examiner determines that the 
veteran currently has mental disorders, 
the examiner then must answer the 
following: 

(a)  For each mental disability found, is 
it related to any incident of service, or 
if pre-existing active service, was 
aggravated thereby?  

Any opinions expressed by the examiner 
should be accompanied by a complete 
rationale.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(see 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West Supp. 2001)) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  

5.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
claim of service connection for 
schizoaffective disorder.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim for service connection.  38 C.F.R. 
§ 3.655 (2001).  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


